DISMISS; and Opinion Filed July 9, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01289-CR

                              TOMMY AGUILAR, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81651-2012

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       Tommy Aguilar was convicted of aggravated sexual assault of a child and sentenced to

twelve years’ imprisonment. We adopted the trial court’s finding that appellant no longer wishes

to pursue the appeal. This finding was made in response to the this Court’s order regarding why

the clerk’s record has not been filed. Because the clerk’s record still has not been filed, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47

141289F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TOMMY AGUILAR, Appellant                             On Appeal from the 380th Judicial District
                                                     Court, Collin County, Texas
No. 05-14-01289-CR         V.                        Trial Court Cause No. 380-81651-2012.
                                                     Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                         Justices Lang and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered this 9th day of July, 2015.




                                               –2–